DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following reference numeral(s) not mentioned in the description:  In Figure 1, reference numeral 4 and reference numeral 5; In Figures 11D and 11E, reference numeral 2054 and reference numeral 2056; and In Figure 29, reference numeral 1A and reference numeral 1B.
In Figure 40, reference numeral 4018 has been used to designate both the next method step for “YES” and “NO” to question of reference numeral 4014 and, relatedly noted is that for the “YES”  question of reference numeral 4018 the “PMV” is inconsistently with the “SECONDARYMODE VALUE”.  Appropriate correction required.
	NOTE:  It should be noted that the extensive drawings (e.g. forty-eight figures) have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings.

Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
There are multiple references to “FIG. 13A” throughout the specification; however, the Examiner notes there is a “FIG. 13” as illustrated in the original filed drawings and under the section “BRIEF DESCRIPTION OF THE FIGURES” in the original filed specification.
NOTE:  It should be noted that the lengthy specification (e.g. 91 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,481,608 (Loosararian et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in the Instant application are claimed in the ‘608 Loosararian et al. patent.  Therefore, the claim in the Instant application is not patentably distinct from the ‘608 Loosararian et al. patent.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8,15 of U.S. Patent No. 10,942,522 (Loosararian et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in the Instant application are claimed in the ‘522 Loosararian et al. patent.  Therefore, the claim in the Instant application is not patentably distinct from the ‘522 Loosararian et al. patent.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,7,13 of U.S. Patent No. 11,144,063 (Loosararian et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in the Instant application are claimed in the ‘063 Loosararian et al. patent.  Therefore, the claim in the Instant application is not patentably distinct from the ‘063 Loosararian et al. patent.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3,10,18-20 of U.S. Patent No. 11,157,013 (Loosararian et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in the Instant application are claimed in the ‘013 Loosararian et al. patent.  Therefore, the claim in the Instant application is not patentably distinct from the ‘013 Loosararian et al. patent.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,19-21 of U.S. Patent No. 11,429,109 (Loosararian et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in the Instant application are claimed in the ‘109 Loosararian et al. patent.  Therefore, the claim in the Instant application is not patentably distinct from the ‘109 Loosararian et al. patent.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,6,9,15,16 of copending Application No. 15/997,545 (Loosararian et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in the Instant application are claimed in the ‘545 Loosararian et al. copending Application.  Therefore, the claim in the Instant application is not patentably distinct from the ‘545 Loosararian et al. copending Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0215348 (Skrinde) in view of U.S. Patent Application Publication 2003/0188589 (Harthorn et al.).
With regards to claim 1, Skrinde discloses a robotic system comprising, as illustrated in Figures 1A-20, a system comprising an inspection robot 660,670 (e.g. the assembly as observed in Figure 6 is considered the system having the inspection robot formed of the SROV) having a plurality of input sensors (e.g. not illustrated, but as disclosed in paragraph [0075] that a collection of sensors are formed around the SROV) such that the plurality of input sensors distributed to an inspection surface (e.g. a work area; Figures 7-9) and configured to provide inspection data of the inspection surface at selected positions (paragraphs [0116], [0120], [0132], [0135]); a controller (e.g. Figure 18 illustrates a Distributed Control Architecture) including a position definition circuit structured to determine an inspection robot position of the inspection robot on the inspection surface (paragraphs [0195], [0186],[0138], [0199], [0200]); a data positioning circuit structured to interpret the inspection data, and to correlate the inspection data to the inspection robot position on the inspection surface (paragraph [0195], [0158], [0183], [0186], [0104], [0105], [0200]); the data positioning circuit is further structured to determine position informed inspection data in response to the correlating of the inspection data with the inspection robot position (paragraph [0195], [0158], [0183], [0186], [0104], [0105], [0200]).
The only difference between the prior art and the claimed invention is Skrinde does not explicitly disclose the plurality of input sensors distributed horizontally relative to an inspection surface and configured to provide inspection data of the inspection surface at selected horizontal positions.
 Harthorn discloses an inspection device comprising, as illustrated in Figures 1-22, a system comprising an inspection robot 19 (e.g. inspection unit; Figure 1) having a plurality of input sensors 39,53,55,57,59 (paragraphs [0035],[0040]; Figures 1-2,4) such that the plurality of input sensors distributed horizontally relative to an inspection surface and configured to provide inspection data of the inspection surface at selected horizontal positions (e.g. distribution as observed in Figures 1-2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the plurality of input sensors distributed horizontally relative to an inspection surface and configured to provide inspection data of the inspection surface at selected horizontal positions as suggested by Harthorn to the system of Skrinde to provide better acoustic coupling when the sensors along with its shoe fits the curvature of the pipe and is readily replaceable thus providing increased accuracy with modular versatility.  (See, paragraphs [0012],[0033] of Harthorn).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861